DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21,2018 was considered by the examiner.

Priority
On February 26, 2018, two Taiwanese priority documents TW 107147265 or TW 107104392 were filed in the current docket. However, it appears these documents were mistakenly filed as they do no relate to the current application. This is merely noticed to Applicant to provide Applicant notice that they may need to refile them in the correct application.

Allowable Subject Matter
Claims 1, 3-6, 13-20 are allowed. The claims will be renumbered as 1-13.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David McClure on August 30, 2021.

The application has been amended as follows: 
(Amended) A luminescent material, consisting essentially of: 
green particles comprise: a core, a sealing layer covering the core, and green quantum dots, the green particles have 
a green phosphor wherein: the green phosphor is mixed with the green particles, 
a content of the green phosphor is 5 wt% to 13.9 wt% based on a total weight of the green particles and the green phosphor as 100 wt%, the green phosphor has a main peak wavelength of 530 nm to 550 nm, and a full width at half maximum of 40 nm to 60 nm, 
a content of the green particles is 86.1 wt% to 95 wt% based on the total weight of the green particles and the green phosphor as 100 wt%, the green particles have a main peak wavelength of 520 nm to 550 nm, and a full width at half maximum of 10 nm to 30 nm, wherein: 
the luminescent material is a green luminescent material, 
the content of the green phosphor mixed with the content of the green particles is for NTSC being equal to or larger than 100%, and 

(Canceled).
3. (Amended) The luminescent material according to claim 1 
4. (Amended) The luminescent material according to claim 1 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the limitations of the Examiner’s amendment above. See also Applicant’s argument in the appeal brief filed May 24, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822